a1078matrixgrantortru_image1.gif [a1078matrixgrantortru_image1.gif]


EXHIBIT 10.78






MATRIX TRUST COMPANY


GRANTOR TRUST AGREEMENT






DB2/ 38197208.1        Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page




Page
 
 
 
 
COMPANY AND PLAN INFORMATION
1
COMPANY NAME (PLAN SPONSOR):
1
BACKGROUND
1
AGREEMENT
1
Section 1. Definitions
1
 
(a)
Agreement
1
 
(b)
Beneficiary
2
 
(c)
Board
2
 
(d)
Change in Control
2
 
(e)
Chief Executive Officer
4
 
(f)
Code
4
 
(g)
Company
4
 
(h)
Designated Representative
4
 
(i)
ERISA
4
 
(j)
Force Majeure
4
 
(k)
Insolvent or Insolvency
4
 
(l)
Instruction (s)
4
 
(m)
Investment Manager
4
 
(n)
Participant
4
 
(o)
Payment Schedule
4
 
(p)
Person
5
 
(q)
Plan
5
 
(r)
Trust
5
 
(s)
Trust Fund
5
 
(t)
Trustee
5
Section 2. Trust
5
 
(a)
Establishment
5
 
(b)
Grantor Trust
5
 
(c)
Trust Assets
5
 
(d)
Non-assignment
6
 
(e)
Additional Deposits
6
Section 3. Receipt of Assets
6
 
(a)
Receipt of Assets; Directed Trustee
6
 
(b)
Custody of Assets
6
 
(c)
Location of Evidence of Ownership
6



DB2/ 38197208.1        Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
(d)
Unidentified Assets
7
Section 4. Disbursements; Taxes
7
 
(a)
Payments to Participants and Beneficiaries
7
 
(b)
Taxes
7
Section 5. Payments to the Company
8
 
(a)
In General
8
 
(b)
Return of Amounts to the Company
8
Section 6. Investments
8
 
(a)
Investment Authority
8
 
(b)
Investment Control
9
 
(c)
Investment Restrictions
9
 
(d)
Nondiscretionary Investment Authority
9
 
(e)
Valuation of Assets
10
 
(f)
Processing Transactions
11
 
(g)
Legitimate Delay
11
 
(h)
Performance Standards
11
 
(i)
Other Limitations
11
 
(j)
Plan Assets Not Held in Trustee's Trust
12
Section 7. Disposition of Income
12
Section 8. Trustee Services
12
 
(a)
Accounting by the Trustee
12
 
(b)
Inspection and Audit
12
Section 9. Directions
13
 
(a)
Company Direction to the Trustee
13
 
(b)
Designation of Representatives
13
Section 10. Compensation and Expenses of Administration
14
 
(a)
Generally
15
 
(b)
Disclosure
15
 
(c)
Indemnified Expenses
15
Section 11. Indemnification
15
 
(a)
Indemnification of the Trustee
15
 
(b)
Acts of Prior Trustees
16
Section 12. Company Insolvency
16
 
(a)
Trustee Responsibility Regarding Payments to Participants and Beneficiaries
16
 
(b)
Notice to Trustee; Instructions
17
 
(c)
Court Appointment of New Trustee
17
 
(d)
Dissolution of the Company
17



DB2/ 38197208.1        Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
(e)
Fees
18
Section 13. Resignation or Removal of the Trustee; Successor Trustee
18
 
(a)
Resignation; Removal of the Trustee
18
 
(b)
Appointment of Successor Trustee
18
 
(c)
Transfer of Assets to Successor Trustee
18
 
(d)
Terminating Trustee's Accounting
18
 
(e)
Changes in Organization of Trustee
19
Section 14. Amendment or Termination
19
Section 15. Arbitration
19
Section 16. USA Patriot Act Notification
20
Section 17. Taxes; Other Matters
20
Section 18. Data
21
Section 19. Confidentiality
21
 
(a)
Definitions
21
 
(b)
Obligations
21
 
(c)
Disclosure Generally
21
 
(d)
Compelled Disclosure
22
 
(e)
Exceptions
22
 
(f)
Return of Destroy
22
Section 20. Non-public Personal Information
23
 
(a)
Obligations
23
 
(b)
Security Measures
23
 
(c)
Security Breaches
23
Section 21. Equitable Relief
23
Section 22. Administrative Provisions
23
 
(a)
Notices
23
 
(b)
Proxies
24
 
(c)
Securities Laws
24
 
(d)
Compliance
24
 
(e)
Record Retention
24
 
(f)
Waiver of Jury Trial
24
 
(g)
Limitation of Claims
24
 
(h)
Evidence
24
Section 23. Miscellaneous Provisions
24
 
(a)
Performance by Trustee, its Agents or Affiliates
24
 
(b)
Entire Agreement
25
 
(c)
Waiver
25



DB2/ 38197208.1        Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
(d)
Counterparts
25
 
(e)
Successors and Assigns
25
 
(f)
Severability
25
Section 24. Governing Law
25
Section 25. Effective Date
25
APPENDIX A ADDITIONAL PLAN(S)
27





DB2/ 38197208.1        Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------





BACKGROUND
A.Connecticut Water Service Inc. (the “Company”) has adopted the Plan(s) listed
in Appendix A.
B.The Company has incurred or expects to incur liability under the terms of such
Plan(s) with respect to the individuals participating therein.
C.The Company wishes to establish a trust (hereinafter called the “Trust”) and
to contribute to the Trust assets that shall be held therein, subject to the
claims of the Company’s creditors in the event of the Company’s Insolvency, as
herein defined, until paid to Participants and Beneficiaries in such manner and
at such times as specified in the Plan(s).
D.The parties intend that this Trust shall constitute an unfunded arrangement
that will not affect the status of a Plan as an unfunded plan maintained for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).
E.The Company intends to make contributions to the Trust to provide itself with
a source of funds to assist it In the meeting of its liabilities under the
Plan(s).

AGREEMENT
This Grantor Trust Agreement (the “Agreement”) is made and entered into this 1st
day of May, 2017 by and between the Company and Matrix Trust Company (“Matrix
Trust”) (the “Trustee”).
The Trust hereby established in Section 2 below shall [select one of the
following]:
❑    be revocable by the Company.
X    be irrevocable.
❑    become irrevocable upon approval by the Board of Directors.
If no election is made, the Trust will be irrevocable.

Section 1.     Definitions.
For purposes of this Agreement, the following terms shall have the meanings
respectively indicated unless the context clearly requires otherwise:

(a)Agreement. “Agreement” means this Matrix Trust Company Grantor Trust
Agreement between the Company, the Designated Representative(s), if any, and the
Trustee, as reflected herein, provided that if this instrument, pursuant to its
terms, be




DB2/ 38197208.1         1 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




amended, “Agreement” as of that particular date, shall mean this instrument, as
amended and in force on such date.

(b)Beneficiary. “Beneficiary” means any Person or entity entitled to receive
benefits which are payable upon or after a Participant’s death pursuant to the
Plan.

(c)Board. “Board” means the Board of Directors of the Company, as from time to
time constituted, or such other persons or group of persons as shall be
designated by the Company. Any formal action herein permitted or required to be
taken by a Company shall be deemed authoritative if taken:
(1)If and when the Company is a partnership, by written instrument executed by
one or more of its general partners or by written instrument executed by a
person or group of persons who has been authorized by written instrument
executed by one or more general partners as having authority to take such
action;
(2)If and when the Company is a proprietorship, by written instrument executed
by the proprietor or by written instrument executed by a person or group of
persons who has been authorized by written instrument executed by the proprietor
as having authority to take such action; or
(3)If and when the Company, by resolution of its board of directors or other
governing board, or by written instrument executed by a person or group of
persons who has been authorized by resolution of its board of directors or other
governing board as having authority to take such action;
(4)If and when the Company is a joint venture, by written instrument executed by
one of the joint venturers or by written instrument executed by a person or
group of persons who has been authorized by written instrument executed by one
of the joint venturers as having authority to take such action.
(5)If and when the Company, by written instrument executed by one or more of its
managers or by written instrument executed by a person or group of persons who
has been authorized by written instrument executed by one or more managers as
having authority to take such action.

(d)Change in Control. “Change in Control” shall be deemed to have occurred if
any of the following occurs: (i) a public announcement shall be made or a report
on Schedule 13D shall be filed with the Securities and Exchange Commission
pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) disclosing that any Person (as defined below), other than
Company or a Subsidiary or any employee benefit plan sponsored by Company or a
Subsidiary, is the beneficial owner (as the term is defined in Rule 13d-3 under
the Exchange Act) directly or indirectly, of twenty percent (20%) or more of the
total voting power represented by Company’s then outstanding voting common stock
(calculated as provided in paragraph (d) of Rule 13d-3 under the Exchange Act in
the case of rights to acquire voting common stock); or (ii) any




DB2/ 38197208.1         2 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




Person, other than Company or a subsidiary or any employee benefit plan
sponsored by Company or a subsidiary, shall purchase shares pursuant to a tender
offer or exchange offer to acquire any voting common stock of Company (or
securities convertible into such voting common stock) for cash, securities or
any other consideration, provided that after consummation of the offer, the
Person in question is the beneficial owner directly or indirectly, of twenty
percent (20%) or more of the total voting power represented by Company’s then
outstanding voting common stock (all as calculated under clause (i) above); or
(iii) the consummation of a consolidation or merger of Company in which Company
is not the continuing or surviving corporation (other than a consolidation or
merger of Company in which holders of the outstanding capital stock of Company
immediately prior to the consolidation or merger have the same proportionate
ownership of the outstanding capital stock of the surviving corporation
immediately after the consolidation or merger as immediately before), or
pursuant to which the outstanding capital stock of Company would be converted
into cash, securities or other property; or (iv) the complete liquidation or
dissolution of the Company; (v) the consummation of any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of Company; or (vi) the Incumbent Directors (as
defined below) cease for any reason to constitute at least a majority of the
Board; or (vii) the Board of Directors of Company, by a vote of a majority of
all the Directors, adopts a resolution to the effect that a “Change in Control”
has occurred for purposes of the Plan. The Board of Directors of Company as
constituted immediately prior to the consummation of a Change in Control and the
Chief Executive Officer of Company shall have the duty to inform Trustee in
writing of the occurrence of a Change in Control. Trustee may rely exclusively
on this writing and shall have no duty to inquire whether a Change in Control
has taken place or to make any determination as to whether a Change in Control
has occurred. For purposes of the definition of “Change in Control” only but for
no other purposes of this Agreement, the following terms have the meaning set
forth below: (x) “Person” means any individual, corporation, partnership,
company or other entity, and for the purposes of the definition of a “Change in
Control” shall include a “group” within the meaning of Section 13(d)(3) of the
Exchange Act; and (y) “Incumbent Directors” means those individuals who, on the
Effective Date, constitute the Board, provided that any individual becoming a
director subsequent to the Effective Date whose election or nomination for
election to the Board was approved by a vote of at least two-thirds (2/3rds) of
the Incumbent Directors then on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director without objection to such nomination) shall be an
Incumbent Director. No individual initially elected or nominated as a director
of the Company as a result of an actual or threatened election contest with
respect to Directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director. For purposes of this Section 1(d): (A) “Director”
means a member of the Board of Directors; (B) “Effective Date” means the
Effective Date defined in the Connecticut Water Service, Inc. 2014 Performance
Stock Program; and (C) “Subsidiary” means any corporation or other entity, 50%
or more of whose outstanding voting stock or general voting power is
beneficially owned directly or indirectly by the Company.




DB2/ 38197208.1         3 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------





(e)Chief Executive Officer. “Chief Executive Officer” means the highest-ranking
Company officer, member, partner, manager, administrator, executive, or
executive officer, as applicable, who is in charge of total management of the
Company.

(f)Code. “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any section of the Code shall include any successor
provision thereto.

(g)Company. “Company” means the sponsor of the Plan(s) and related Trust(s), as
designated above and in Appendix A.

(h)Designated Representative. “Designated Representative” means the Person(s)
designated in writing from time to time to the Trustee by the Company who is
authorized by the terms of this Agreement to give directions to the Trustee or
to act on behalf of the Company hereunder and who may also be referred to as an
“Authorized Person”.

(i)ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(j)Force Majeure. “Force Majeure” means a cause or event outside the reasonable
control of the parties or that could not be avoided by the exercise of due care,
such as an act of God or any mechanical, electronic or communications failure.

(k)Insolvent or Insolvency. “Insolvent” or “Insolvency” means that the Company
(i) is unable to pay its debts as they become due, or (ii) is subject to a
pending proceeding as a debtor under the state law or the United States
Bankruptcy Code.

(l)Instruction(s). “Instruction(s)” means any oral, written, or electronic
direction given to the Trustee in a form and manner required or accepted by the
Trustee. The Trustee may require that any Instruction be in writing or in an
electronic format, and may recognize standing requests, directions, or
requisitions as Instructions.

(m)Investment Manager. “Investment Manager” means any person who has been
appointed by the Company or a Designated Representative to manage the investment
of all or any specified portion of the Trust.

(n)Participant. “Participant” means an employee or director who participates in
the Plan, as provided in the Plan, and shall include the Beneficiary(ies) with
respect to the account of any deceased Participant until such benefit has been
fully distributed or forfeited per the terms of the Plan.

(o)Payment Schedule. “Payment Schedule” shall mean the schedule delivered by the
Company to the Trustee that indicates the amounts payable in respect of each
Participant and his or her Beneficiary(ies) that provides a formula or other
Instructions acceptable to the Trustee for determining the amount so payable,
the form in which such




DB2/ 38197208.1         4 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




amount is to be paid (as provided for or available under the Plan), and the time
of commencement for payment of such amounts.

(p)Person. “Person” means an individual, committee of individuals, partnership,
limited liability partnership, joint venture, corporation, limited liability
company, mutual company, joint-stock company, nonprofit or not-for-profit
organization, trust, estate, unincorporated organization, association or
employee organization.

(q)Plan. “Plan” or “Plan(s)” means the nonqualified deferred compensation
plan(s) maintained by the Company for directors and/or a select group of
management or non-highly compensated employees the Employer, as specified in
Section 201, 301, and 401 of ERISA, as designated in Appendix A.

(r)Trust. “Trust” means the legal entity resulting from the Agreement between
the Company and the Trustee that receives the contributions, and holds, invests
and disburses funds to and for the benefit of Participants and their
Beneficiaries, and each separate trust, if any, existing hereunder at the time
in question. If the Plan existed prior to the effective date of this Agreement,
the Trust shall constitute a continuation by means of an amendment and
restatement of each of the prior trusts.

(s)Trust Fund. “Trust Fund” means all assets of whatsoever kind or nature from
time to time held by the Trustee pursuant to this Agreement, without distinction
as to income and principal.

(t)Trustee. “Trustee” means Matrix Trust Company and any duly appointed
additional or successor Trustee or Trustees acting hereunder.

Section 2.    Trust.

(a)Establishment. The Company hereby establishes the Trust and deposits with the
Trustee in trust assets which shall become the principal of the Trust to be
held, administered and disposed of by the Trustee as provided in this Agreement.

(b)Grantor Trust. The Trust is intended to be a grantor trust, of which the
Company is the grantor, within the meaning of subpart E, part I, subchapter J,
chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended (the
“Code”), and shall be construed accordingly.

(c)Trust Assets. The principal of the Trust, and any earnings thereon, shall be
held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of Participants and general creditors as
herein set forth. Participants and their Beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plan(s) and this Agreement shall be mere unsecured
contractual rights of Participants and their Beneficiaries against the Company.
Any assets held by the Trust will be subject to the




DB2/ 38197208.1         5 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




claims of the Company’s general creditors under federal and state law in the
event of Insolvency.

(d)Non-assignment. Benefits payable to Participants and Beneficiaries under this
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

(e)Additional Deposits. The Company, in its sole discretion, may at any time, or
from time to time, make additional deposits of cash or other property in trust
with the Trustee to augment the principal to be held, administered and disposed
of by the Trustee as provided in this Agreement. Neither the Trustee nor any
Participant or Beneficiary shall have any right to compel such additional
deposits.

Section 3.    Receipt of Assets.

(a)Receipt of Assets; Directed Trustee. Subject to restrictions placed by the
Company on the acceptable categories of assets, the Trustee will receive and
accept for the Trust all money, securities and other property transferred,
assigned and delivered to it from any source by or at the Instruction of the
Company or a Designated Representative. The Trustee has no duty or authority to
inquire into the source of any assets transferred to it or the authority or
right of the transferor of such assets to transfer them to the Trustee. The
Trustee shall take, hold, invest, and distribute all of the assets of the Trust
in accordance with the terms of this Agreement. The Trustee will serve as a
non-discretionary, directed trustee of the Trust. The Trustee is responsible for
maintaining custody of the assets held in the Trust, and for investing those
assets as directed by the Company or a Designated Representative. Nothing in
this Agreement shall be interpreted as causing the Trustee to be responsible for
the administration or investment of the Trust other than as directed by the
Company hereunder. The Trustee may refuse to exercise any power that it
believes, in its sole judgment, will cause it to become a “fiduciary” or “plan
administrator” as defined under ERISA, or cause it to be exercising trust powers
in contravention of any state or federal law to which it may be subject.

(b)Custody of Assets. The Trustee will maintain safe custody of such money,
securities and other property as it actually receives for the Trust. The Trustee
has no duty or authority to compute any amount to be contributed or transferred
under the Plan to the Trustee or determine whether amounts received by the
Trustee comply with applicable law. The Trustee will not be responsible for any
transferred asset until it receives such asset.

(c)Location of Evidence of Ownership. Except as permitted by the Company, ERISA,
if applicable, and the Code, the Trustee will not maintain the indicia of
ownership of any assets of the Trust outside the jurisdiction of the district
courts of the United States.




DB2/ 38197208.1         6 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------





(d)Unidentified Assets. If the Trustee receives any money, securities or other
property from a source other than the Company and has not received appropriate
notification that such assets are to be accepted for the Trust, the Trustee is
authorized to return such assets to the person from whom they were received. The
Trustee will not be liable for any assets returned in such circumstances.

Section 4.    Disbursements; Taxes.

(a)Payments to Participants and Beneficiaries. The Company shall deliver to the
Trustee a Payment Schedule and, except as otherwise provided herein, the Trustee
shall make payments to Participants and Beneficiaries in accordance with such
Payment Schedule. The entitlement of a Participant or Beneficiary to benefits
under the Plan shall be determined by the Company and any claim for such
benefits shall be considered and reviewed under the procedures set out in the
Plan(s). The Company may make benefit payments directly to Participants and
Beneficiaries as they become due under the terms of the Plan(s). The Company
shall notify the Trustee of its decision to make payment of benefits directly
prior to the time amounts are payable to Participants or Beneficiaries. The
Company may request reimbursement from the Trustee for any amounts paid directly
to Participants or Beneficiaries by providing a certification of the amounts
paid and satisfactory evidence of such payments to the Trustee. Trustee may rely
on such certification and evidence and shall have no obligation for otherwise
verifying payment. If the principal of the Trust, and any earnings thereon, are
not sufficient to make payments of benefits in accordance with the terms of the
Plan(s), the Company shall make the balance of each such payment as it falls
due. The Trustee shall notify the Company where principal and earnings are not
sufficient.

(b)Taxes. The Company or its Designated Representative shall calculate all taxes
and withholding and shall provide the Trustee all information necessary for the
Trustee to carry out such withholding in a timely fashion, and to file all
required returns, reports, or other documents with the applicable taxing
authorities with respect to distributions by the Trustee to Participants and
Beneficiaries and amounts withheld thereon. If such information is not so
provided to the Trustee, the Designated Representative and the Company shall
hold the Trustee harmless from and indemnify it for any liability and related
expenses that arise in connection with improper withholding or reporting.
The Trustee shall make provision for the withholding, reporting and remitting of
any federal, state or local taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of the Plan and this
Agreement, and shall pay amounts withheld to the appropriate taxing authorities.
The Trustee may execute, as Trustee, any declarations or certificates pertaining
to the Trust that may be required under any tax law(s) or governmental
regulation(s) now or hereafter without prior approval of the Company.
The Trustee shall notify the Company or Designated Representative of any tax
levied upon or assessed against the Trust Fund of which the Trustee has
knowledge. If the Trustee receives no Instructions from the Company or
Designated Representative, the Trustee may pay the tax from the Trust Fund. If
the Company wishes to contest the tax




DB2/ 38197208.1         7 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




assessment, it shall give appropriate and timely Instructions to the Trustee,
and Trustee will reasonably cooperate with Company’s efforts upon such terms as
agreed upon in writing by the parties hereto. The Trustee shall not be required
to bring any legal actions or proceedings to contest the validity of any tax
assessments unless the Trustee has been indemnified to its satisfaction against
loss or expense related to such actions or proceedings, including reasonable
attorney’s fees.
The Trustee shall have no liability for making any distribution or transfer
pursuant to the Payment Schedule or other Instruction of the Company or its
Designated Representative (including amounts withheld pursuant to this Section),
and shall be under no duty to make inquiry as to whether any distribution or
transfer directed by the Company or its Designated Representative is made
pursuant to the provisions of the Plan or any applicable law, or as to the
effect of any Payment Schedule or Instruction for tax purposes or otherwise.

Section 5.    Payments to the Company.

(a)In General. If the Trust is irrevocable, except as may be provided under
Section 12 and Section 4(a), the Company shall have no right or power to direct
the Trustee to return to the Company or to divert to others any of the Trust
assets before all payment of benefits have been made to Participants and
Beneficiaries pursuant to the terms of the Plan(s). Notwithstanding the
foregoing, upon the Company’s request, Trustee shall return to the Company all
or a portion of Trustee assets exceeding 125% of the present value of Plan
liabilities (including vested and unvested amounts). The Trustee is entitled to
rely upon liability data provided by the Company or the Plan’s recordkeeper in
determining the amount available for payment to the Company under this
provision.

(b)Return of Amounts to the Company. Except as provided in Section 5(a) above,
the Trustee will return contributions to the Company if the Company or a
Designated Representative provides an Instruction to the Trustee to do so. The
Company is solely responsible for ensuring that any Instruction to return any
amount to the Company meets all applicable legal requirements, including those
of ERISA, if applicable. The Trustee has no duty or responsibility to question,
and may conclusively rely upon, any such Instruction.

Section 6.    Investments.

(a)Investment Authority. The Trustee shall have no responsibility for the
selection of investments except as provided herein. The Company or the
Designated Representative shall direct the Trustee as to what investments the
Trust shall be invested in. The Trustee may invest in publicly traded
securities, including publicly traded stock or rights to acquire stock, or
obligations Issued by the Company, insurance policies, contracts, variable
annuities or similar instruments. All rights associated with assets of the Trust
shall be exercised by the Trustee pursuant to Instructions received by the
Trustee, the Company or the Designated Representative, and shall in no event be
exercisable by or rest with Participants. The Company shall have the right at
any time, and from time to time in its




DB2/ 38197208.1         8 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




sole discretion, to substitute assets of equal fair market value for any asset
held by the Trust. This right is exercisable by the Company in a nonfiduciary
capacity without the approval or consent of any person in a fiduciary capacity.

(b)Investment Control.
(1)The Company’s Duties. The Company will control and manage the investment of
the Trust except insofar as the Company delegates investment authority over part
or all of the Trust assets to one or more Investment Managers, or delegates
investment authority over part or all of the Trust assets to one or more other
Designated Representatives. If the Company, Designated Representative or
Investment Manager directs to the Trustee to invest Trust assets in an insurance
policy, contract, variable annuity or similar instrument, the Company,
Designated Representative or Investment Manager is solely responsible for
selecting and monitoring the insurer.
(2)Investment Instructions. All investment Instructions must be delivered to the
Trustee in such manner as the Trustee may reasonably require.

(c)Investment Restrictions. The Trustee will hold only those categories of
assets mutually agreed to between the Company and the Trustee. The Company may
add or remove types, categories, or classes of assets or investments with
reasonable notice to the Trustee, subject to the Operational Guidelines as set
forth in Appendix B as the same may be revised from time to time by Trustee and
provided to Company.

(d)Nondiscretionary Investment Authority.
(1)The Company hereby authorizes and directs the Trustee, in accordance with the
provisions of this Agreement, to pay for securities and receive payment from
securities or other investment transactions arising out of the instruction of
the Company or a Designated Representative.
(2)The Company understands that it is solely the Company’s responsibility to
direct the Designated Representative to execute trades or other investments for
the Trust, and all Instructions and/or confirmations received from the
Designated Representative shall be deemed to have been authorized by the
Company.
(3)The Trustee may invest any cash balances of the Trust in a demand account.
The Trustee shall not be obligated to invest such funds in any interest-bearing
account. The Trustee or its affiliate will retain any earnings credited on any
funds in the Trust (A) pending investment Instruction and (B) pending
distribution, as part of its compensation for services provided.
(4)The Company or Designated Representative shall direct the Trustee to purchase
or sell only securities that comply with the Trustee’s and/or its affiliate’s
policies and procedures relating to acceptable securities, and comply with all
applicable rules, regulations, customs and uses of any exchange, market,
clearinghouse or self-




DB2/ 38197208.1         9 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




regulatory organization and applicable state and federal laws and regulations.
Nothing in this Section 6(d)(4) shall be construed to impose investment
discretion on the Trustee or its affiliates.
(5)The assets of the Trust shall be held separate from the other funds or
properties of the Trustee.
(6)The Company grants to the Trustee all powers reasonably necessary to carry
out its investments and other duties under this Agreement.
(7)The Company shall furnish the Trustee with such information and Instructions
as may be necessary to carry out the provisions of this Agreement and to enable
the Trustee to fulfill all legal and regulatory reporting requirements.
(8)The Trustee shall have no obligation to place orders for the purchase of
securities if there are insufficient funds in the Trust. The Company authorizes
the Trustee to charge the Trust for the cost of all securities purchased or
received against a payment and to credit the Trust with the proceeds received
from the securities sold or delivered against payment. In the event of any
trades not settled within two days of placement, the Trustee will have the right
to sell securities from the Trust sufficient to recover any funds advanced.
(9)The Company agrees that the Trustee shall not advise or make recommendations
to the Company with respect to the purchase, sale or other disposition of any
assets of the Trust.
(10)The Company authorizes and instructs the Trustee to register all assets of
the Trust in the name of the Trustee or of a nominee. Unless otherwise agreed in
writing by the parties, registered securities shall be held in the name of:
Matrix Trust Company, Trustee
FBO: Connecticut Water Company Grantor Trust
(11)To the extent permitted by law, the Company grants the Trustee a security
interest in any and all assets held in the Trust as security for any obligation
or liability that arises under this Agreement.

(e)Valuation of Assets. The assets of the Trust will be valued at the most
recent fair market value.
(1)Assets Managed by Investment Manager. With respect to the portion of the
Trust that is invested by an Investment Manager, the Investment Manager will
certify the value of any securities or other property in that portion of the
Trust. Such certification will be regarded as an Instruction with respect to the
fair market value of such assets, and the Trustee will be entitled to rely
conclusively upon such valuation for all purposes under this Trust.




DB2/ 38197208.1         10 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




(2)Other Assets. With respect to the assets in any portion of the Trust that are
not managed by an Investment Manager, or any assets for which an Investment
Manager refuses or fails to provide a certification, if the fair market value
can be determined by reference to readily available sources then the Trustee
will be responsible for determining the fair market value of those assets. For
those assets whose value cannot be determined by reference to a readily
available source, the Trustee will identify those assets for the Company and the
Company will provide Instructions to the Trustee as to the fair market value of
those assets. Should the Company in its sole discretion determine that an
independent appraisal of some or all of such assets is necessary, the Company
will be responsible for hiring a qualified independent appraiser, providing all
necessary information to the appraiser, reviewing the report of the appraiser,
and reporting the appraised value to the Trustee.

(f)Processing Transactions. No investment transaction for the Trust that is to
be processed by the Trustee at the Instruction of the Company or a Designated
Representative will be processed until the Trustee receives the Instruction in
proper form. Investment transactions will be processed either as soon as
administratively practicable thereafter or, if later, on the scheduled date for
processing.
The Trustee may rely conclusively on any investment Instructions communicated to
the Trustee by the Company or a Designated Representative and will have no
responsibility to see that the investment Instructions comply with the terms of
the Plan. However, if the Trustee receives any Instruction from the Company or a
Designated Representative that appears to the Trustee in its sole judgment to be
incomplete or unclear, the Trustee will not be required to act on such
Instructions and may hold uninvested any asset without liability until proper
Instructions are received from the Company or a Designated Representative. If
investment Instructions are incomplete or unclear, the Trustee must notify the
Company or a Designated Representative within a reasonable period of time. In
the absence of proper investment Instructions, the Trustee will not be liable
for interest, market gains or losses on any cash balances maintained in the
Trust.

(g)Legitimate Delay. The Trustee may delay the processing of any investment
transaction for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, Force Majeure, the failure of a service provider to
provide timely values or prices or to correct for any errors or omissions).

(h)Performance Standards. The Trustee will use reasonable efforts to process
investment transactions on their scheduled processing dates, but the Trustee is
not a guarantor of timely processing with respect to the Company or any
Designated Representative, the Plan, or any Participant or Beneficiary.

(i)Other Limitations. The Trustee will invest the Trust as directed by the
Company or a Designated Representative, and the Trustee will neither have
discretionary control over, nor any other discretion regarding, the investment
or reinvestment of any asset of the Trust. The Trustee has no duty or authority
to provide investment advice with




DB2/ 38197208.1         11 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




respect to the assets of the Trust, monitor investment performance or the
diversification of assets, question any Investment Instruction the Trustee
receives in proper form, or inquire into the authority or right of the Company
or a Designated Representative to make any Investment Instruction which the
Trustee receives in proper form. The Trustee will not be liable for any loss of
any kind which may result from any action taken by it in accordance with an
Investment Instruction it receives in proper form or from any action omitted
because no such Instruction is received.

(j)Plan Assets Not Held in Trustee’s Trust. If, as provided in the Plan, other
trustees of separate trusts under the Plan may be appointed, the Trustee under
this Agreement shall have no duties or responsibilities for assets not held in
the Trust by the Trustee, except as required by applicable law.

Section 7.    Disposition of Income.
The Trustee is authorized to collect all Trust investment earnings of any
nature, including interest, dividends, proceeds of the sale and other monies due
and collectable, that arise from the investment of the assets of the Trust
(collectively, “Trust Income”), and to credit such Trust Income to the Trust,

Section 8.    Trustee Services.

(a)Accounting by the Trustee. The Trustee shall keep accurate and detailed
records of all investments, receipts, disbursements, and all other transactions
required to be made, including such specific records as shall be agreed upon in
writing between the Company and the Trustee, Within sixty (60) days following
the close of each calendar year and within sixty (60) days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Company a written
account of its administration of the Trust during such year or during the period
from the close of the last preceding year to the date of such removal or
resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
An accounting will be deemed to have been approved by the Company unless the
Company or Designated Representative objects to the contents of an accounting
within sixty (60) days of its mailing or electronic transmission by the Trustee.
Any objections must set forth the specific grounds on which they are based. The
Trustee’s accounting will be at the Trust level rather than the Participant
level, and the Trustee will not be responsible for Participant-level reporting
including, but not limited to, allocating contributions or gains or losses to
recordkeeping accounts of Participants, or preparing or providing benefit
statements to Participants, unless it agrees to do so in a separate written
agreement with the Company or a Designated Representative.

(b)Inspection and Audit. All accounts, books, and records relating thereto shall
be open to inspection and may be audited from time to time by any person
designated




DB2/ 38197208.1         12 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




by the Company during the Trustee’s regular business hours, as mutually agreed
to in writing by the parties.
(c)Notwithstanding any powers granted to the Trustee pursuant to this Agreement
or to applicable law, the Trustee shall not have any power that could give this
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code.
(d)Trustee shall have, without exclusion, all powers conferred on trustees by
applicable law, unless expressly provided otherwise herein, provided, however,
that if an insurance policy is held as an asset of the Trust, Trustee shall have
no power to name a beneficiary of the policy other than the Trust, to assign the
policy (as distinct from conversion of the policy to a different form) other
than to a successor Trustee, or to loan to any person the proceeds of any
borrowing against such policy.

Section 9.    Directions.

(a)Company Direction to the Trustee. Except as provided herein, the Company
shall provide direction to the Trustee in the form of Instructions. The Trustee
shall have no duty to take any action other than as specified in this Agreement
unless the Company provides the Trustee with Instructions in the form and manner
required by the Trustee. The Trustee may require that any Instruction be in
writing or in an electronic format, and may recognize standing Instructions.
However, each Instruction is contingent upon the determination by the Trustee
that the Instruction can be administered by the Trustee.
The Trustee may conclusively rely upon and be protected in acting in good faith
upon any written Instruction or order from the Company, or any other notice,
request, consent, certificate, or other instrument or paper believed by the
Trustee to be genuine and properly executed, or any instrument or paper if the
Trustee believes the signature thereon to be genuine.
The Trustee may, but is not required to, rely on an Instruction given by the
Company that addressed a particular topic for a single instance in any
subsequent and similar instance, unless the prior Instruction expressly stated
to the contrary.

(b)Designation of Representatives. The Company hereby designates and authorizes
its Designated Representative(s) to place orders for the purchase and sale of
securities, and authorizes the Trustee to disburse funds from the Trust on
behalf of the Company upon instruction from such Designated Representative.
Designation of a Designated Representative is subject to the following
provisions:
(1)The Company agrees that the Trustee may rely on Instructions from the
Designated Representative, and the Company agrees that the Trustee shall be




DB2/ 38197208.1         13 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




under no duty to make an investigation with respect to any Instructions received
from the Designated Representative;
(2)The Company is solely responsible for managing the investment of the Trust
and for supervision of the Designated Representative. All Instructions and/or
confirmations received by the Trustee from a Designated Representative shall be
deemed to have been authorized by the Company;
(3)The Company agrees that a Designated Representative is not an agent of the
Trustee;
(4)The Company may remove a Designated Representative and designate a new
representative at any time by written notice to the Trustee or in any other form
satisfactory to the Trustee. The Company will give the Trustee prompt written
notice of any change in the identity or authority of any Designated
Representative. Removal of a Designated Representative will not have the effect
of canceling any Instruction that has been received by the Trustee from the
Designated Representative prior to the date that notice of removal is received
by the Trustee. Until written notice of such change is received, the Trustee may
conclusively rely upon and be protected in acting as entitled to rely on the
latest identification provided to it without further inquiry or verification;
(5)The Trustee may rely on all written (including electronic) Instructions and
upon the non-written Instructions, given by the Designated Representative which
the Trustee believes to be genuine. The Trustee’s records of a transaction will
be conclusive as the content of any Instructions. If instructed in writing by
the Company to Trustee, Instructions may be taken solely from the Designated
Representative and not the Company. Upon application by the Company, on a form
acceptable to the Trustee and upon approval by the Trustee, the Trustee may
accept non-written Instructions from the Company or Designated Representative
subject to immediate confirmation of such Instructions by email or in writing by
the Designated Representative.
(6)The Trustee may, but is not required to, rely on an Instruction given by the
Designated Representative that addressed a particular topic for a single
instance in any subsequent and similar instance, unless the prior Instruction
expressly stated to the contrary.
(7)The Company waives any and all claims of any nature it now has or may have
against the Trustee and its affiliates, and their respective directors,
managers, officers, employees, agents and other representatives, which arise,
directly or indirectly, from any action that it takes in good faith in
accordance with any certificate, notice, confirmation, instruction or other
written or oral communication from the Designated Representative.

Section 10.    Compensation and Expenses of Administration.




DB2/ 38197208.1         14 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------





(a)Generally. The Trustee will be entitled to receive compensation for its
services provided hereunder as may be agreed upon in writing with the Company.
The Trustee or its affiliate will retain any earnings credited on any funds in
the Trust pending investment direction and pending distribution as part of its
compensation for services provided pursuant to Section 6(d)(3) hereof. The
Trustee will also be entitled to reimbursement for all reasonable and necessary
costs, expenses, and disbursements incurred by it in the performance of such
services, including, without limitation, attorneys’ fees. Such compensation and
reimbursements shall be a charge against and may be withdrawn by the Trustee
from the Trust Fund within a reasonable time, as specified by the Trustee;
provided, however, that such amounts may be paid by the Company or a Designated
Representative on behalf of the Company, as outlined in a separate written
agreement between said parties. In addition, the Company shall also be bound by
and authorizes the Trustee to pay fees and expenses pursuant to written
schedules of fees entered Into from time to time by the Company and/or the
Designated Representative and the Trustee. The Company also authorizes the
Trustee to debit such fees and expenses from the Trust from time to time without
further authorization from the Company. The schedule of fees may be changed from
time to time upon agreement between the Company and the Trustee.

(b)Disclosure. The Trustee or Designated Representative shall disclose any
compensation, reimbursements, fees and/or expenses payable from the Trust
pursuant to this Agreement, and any changes to such amounts, to the Company.

(c)Indemnified Expenses. Expenses incurred by the Trustee that it believes to be
subject to indemnification under Section 11(a) of this Agreement shall be paid
by the Company upon the Trustee’s request, provided that the Company may delay
payment of any amount in dispute until such dispute is resolved according to the
provisions of Section 14 hereof. Such resolution may include the award of
interest on unpaid amounts determined to be payable to the Trustee under this
Section.

Section 11.    Indemnification.

(a)Indemnification of the Trustee. The Company hereby agrees to indemnify,
defend and hold the Trustee and its affiliates, and their respective directors,
manager, officers, employees, agents and other representatives (the “Indemnified
Parties”) harmless from any and all losses, costs, excise taxes, expenses, fees,
liabilities, damages, claims of any nature whatsoever, including but not limited
to legal expenses, court costs, legal fees, costs of or associated with
enforcement actions, investigations, suits, and regulatory or other actions and
appeals thereof resulting from their reliance upon any certificate, notice,
confirmation, or Instruction, purporting to have been delivered by an Investment
Manager or a Designated Representative hereunder (“Plan Representative(s)”). The
Company waives any and all claims of any nature it now has or may have against
the Indemnified Parties, which arise, directly or indirectly, from any action
that the Trustee takes in good faith in accordance with any certificate, notice,
confirmation, or Instruction from a Plan Representative. The Company also hereby
agrees to indemnify,




DB2/ 38197208.1         15 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




defend and hold harmless the Indemnified Parties from and against any and all
losses, costs, excise taxes, expenses, fees, liabilities, damages, claims of any
nature whatsoever, including but not limited to legal expenses, court costs,
legal fees, costs of or associated with enforcement actions, investigations,
suits, and regulatory or other actions and appeals thereof, arising, directly or
indirectly, out of any loss or diminution of the Trust Fund resulting from
changes in the market value of the Trust Fund assets; reliance, or action taken
in reliance, on Instructions from Company or one or more Plan Representatives;
any exercise of investment Instructions provided by the Company or by a Plan
Representative or, in the absence of Instructions, failure to exercise
investment powers; the Trustee’s refusal on advice of counsel to act in
accordance with any investment Instruction provided by Company or a Plan
Representative; any other act or failure to act by Company or a Plan
Representative; or any other act that the Trustee takes in good faith hereunder
that arises under this Agreement or the administration of the Trust Fund.
The Trustee shall not be liable to Company for any act, omission, or
determination made in connection with this Agreement except to the extent such
liability may arise from Trustee’s gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Trustee shall not be
liable for any losses arising from its compliance with Instructions from the
Company or a Plan Representative; or executing, failing to execute, failing to
timely execute or for any mistake in the execution of any Instructions, unless
such action or inaction is by reason of the gross negligence or willful
misconduct of the Trustee.
The provisions of this Section 11(a) shall survive the termination, amendment or
expiration of this Agreement.

(b)Acts of Prior Trustees. The assets of the Trust Fund or evidence of ownership
shall be held by the Trustee under the terms of the Plan and this Agreement. If
the assets represent amounts transferred from another trustee, the Trustee named
hereunder shall not be responsible for any actions or inactions of prior
fiduciaries, including the review of the propriety of any investment under the
former trust; said review to be the responsibility of prior fiduciaries The
Trustee named hereunder shall not be required to examine or question in any way
the administration of the Trust prior to its appointment.

Section 12.    Company Insolvency.

(a)Trustee Responsibility Regarding Payments to Participants and Beneficiaries.
(1)The Trustee shall cease payment of benefits to Participants and Beneficiaries
if the Company is Insolvent.
(2)At all times during the continuance of this Trust, hereof, the principal and
income of the Trust shall be subject to claims of general creditors of the
Company under federal and state law as set forth below.




DB2/ 38197208.1         16 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




(i)The Board and the Chief Executive Officer of the Company shall have the duty
to inform the Trustee in writing of the Company’s Insolvency. If a person
claiming to be a creditor of the Company alleges in writing to the Trustee that
the Company has become Insolvent, the Trustee shall determine whether the
Company is Insolvent and, pending such determination, the Trustee shall
discontinue payment of benefits to Participants or Beneficiaries.
(ii)Unless the Trustee has actual knowledge of the Company’s Insolvency or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency.
(iii)If at any time the Trustee has determined that the Company is Insolvent,
the Trustee shall discontinue payments to Participants or Beneficiaries and
shall hold the assets of the Trust for the benefit of the Company’s general
creditors. Nothing in this Agreement shall in any way diminish any rights of
Participants or Beneficiaries to pursue their right as general creditors of the
Company with respect to benefits due under the Plan(s) or otherwise.
(iv)The Trustee shall resume the payment of benefits to Participants or
Beneficiaries in accordance with Section 4 of this Agreement only after the
Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).
(3)Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 4(a) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants or Beneficiaries under the terms of the Plan(s) for the period of
such discontinuance, less the aggregate amount of any payments made to
Participants or Beneficiaries by the Company in lieu of the payments provided
for hereunder during any such period of discontinuance.

(b)Notice to Trustee; Instructions. If the Company becomes Insolvent, the
Company will notify the Trustee in writing as soon as possible. The notification
will include confirmation of the individual(s) who will provide Instructions to
the Trustee.

(c)Court Appointment of New Trustee. Notwithstanding any provision hereof to the
contrary, in the case of Insolvency, the Trustee will have the right to petition
a court of competent jurisdiction to appoint a new Trustee, the costs of such
action being payable from the Trust Fund.

(d)Dissolution of the Company. In the case of dissolution of the Company, the
Trustee may apply to any court of competent jurisdiction for instruction. Before
the Trustee may make such application, however, the Trustee will send to the
last known




DB2/ 38197208.1         17 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




address of the Company, and the individuals who last had authority for providing
direction to the Trustee, via certified mail, a written notice of the Trustee’s
intent to begin such action. The Trustee will then wait at least thirty (30)
days before beginning such action.

(e)Fees. If the Trustee receives notice of the Company’s Insolvency, any fees
and other expenses relating to the provision of services under this Agreement
(whether current or overdue) may be immediately deducted from the Trust Fund if
permitted by application law.

Section 13.    Resignation or Removal of the Trustee; Successor Trustee.

(a)Resignation; Removal of the Trustee. The Trustee may resign at any time by
giving at least thirty (30) days’ prior notice of such resignation to the
Company. The Company may remove the Trustee, with or without cause, upon giving
at least thirty (30) days’ prior notice to the Trustee.

(b)Appointment of Successor Trustee. The Company shall appoint a successor
Trustee or additional Trustees to fill the vacancy occurring as the result of
the resignation or removal of the Trustee. The Company shall designate the
successor Trustee by an instrument, delivered to the Trustee so removed and to
the successor Trustee. The successor Trustee shall have all of the rights,
powers, privileges, liabilities, and duties of a Trustee as set forth in this
Agreement.
If no appointment of a successor is made by the Company within thirty (30) days
after the resignation or removal of the Trustee, after notice to the other
party, the Trustee or the Company may apply to any court of competent
jurisdiction for appointment of a successor or for instructions. The Trustee
shall be furnished with notice from the Company or the court, as the case may
be, of the appointment of the successor, and shall also be furnished with
evidence of the successor’s acceptance of trusteeship.

(c)Transfer of Assets to Successor Trustee. Upon acceptance of such appointment
by a successor Trustee, the Trustee shall assign, transfer, pay over and deliver
the assets then constituting the Trust Fund to the successor Trustee. To the
extent practicable, such actions shall be completed by Trustee within 30 days
unless the Company extends the time limit. Each, successor Trustee shall succeed
to the title of all Securities or Other Property then held in the Trust Fund and
vested in its predecessor without the signing or filing of any further
instrument, but any resigning or removed Trustee shall execute all documents and
do all acts necessary to vest such title of record in any successor Trustee. The
terminating Trustee shall transfer all property of the Trust Fund then held by
it to such successor Trustee, provided that it may reserve such amounts as
necessary for any outstanding unpaid fees and expenses properly incurred
hereunder and in the event that the Trust Fund is not sufficient to pay such
amounts or the Trustee does not reserve such amounts, the Company and the
successor trustee shall remain liable therefor.

(d)Terminating Trustee’s Accounting. Within thirty (30) days after the transfer
to the successor Trustee, the terminating Trustee shall provide the Company with




DB2/ 38197208.1         18 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




an account in the form and manner prescribed for the annual account by Section 8
hereof. Unless the Company files written objections with the Trustee within
sixty (60) days after such account has been mailed or otherwise delivered, the
account shall be deemed to have been approved by the Company.

(e)Changes in Organization of Trustee. Any corporation, banking association or
trust company into which a corporate Trustee may be merged, converted or with
which it may be consolidated, or any corporation, banking association, or trust
company, resulting from any merger, reorganization or consolidation to which a
corporate Trustee may be a party, or any corporation, banking association or
trust company to which all or substantially all of the trust business of a
corporate Trustee may be transferred shall be the successor of the corporate
Trustee hereunder without the execution or filing of any instrument or the
performance of any other act and with the same powers and duties as conferred
upon the Trustee hereunder. In any such event, the Trustee or any successor
Trustee shall provide written notice thereof to the Company.

Section 14.    Amendment or Termination.
(a)This Agreement may be amended by a written instrument executed by the Trustee
and the Company. Notwithstanding the foregoing, no such amendment shall conflict
with the terms of the Plan(s) or shall make the Trust revocable after it has
become irrevocable.
(b)The Trust shall not terminate until the date on which Participants and
Beneficiaries are no longer entitled to benefits pursuant to the terms of the
Plan(s) (unless the Trust is revocable, and is sooner revoked). Upon termination
of the Trust, any assets remaining in the Trust shall be returned to the
Company.
(c)Following a Change in Control, Company may amend this Trust Agreement only
with the written consent of a majority of the executive officers of the Company.
Company, and not the Trustee, shall be responsible to obtain such consent and
shall certify to Trustee its compliance with this restriction.

Section 15.    Arbitration.
The parties acknowledge that this Agreement evidences a transaction involving
interstate commerce. The parties agree that any misunderstandings, controversies
or disputes arising from this Agreement shall be decided by binding arbitration
which shall be conducted, upon request by either party, in Denver, Colorado,
before three (3) arbitrators designated by the American Arbitration Association
(the “AAA”), in accordance with the terms of the Commercial Arbitration Rules of
the AAA, and, to the maximum extent applicable, the United States Arbitration
Act (Title 9 of the United States Code). The decision of the majority of the
arbitrators shall be binding and conclusive upon the parties. Notwithstanding
anything herein to the contrary, either party may proceed to a court of
competent jurisdiction to obtain equitable relief at any time, other than to
stay arbitration. Further, any such court proceeding shall only be brought in
the federal district court in




DB2/ 38197208.1         19 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




Denver, Colorado. The arbitration panel shall have no authority to award
special, indirect, consequential, punitive or other damages not measured by the
prevailing party’s actual damages. To the maximum extent practicable, an
arbitration proceeding under this Agreement shall be concluded within one
hundred eighty (180) days of the filing of the dispute with the AAA. The
provisions of this arbitration clause shall survive any termination, amendment
or expiration of the Agreement and if any term, covenant, condition or provision
of this arbitration clause is found to be unlawful or invalid or unenforceable,
the remaining parts of the arbitration clause shall not be affected thereby and
shall remain fully enforceable. Judgment on any award rendered by the
arbitration panel may be entered in any court having competent jurisdiction. The
parties shall each pay one-half of the forum and arbitrators’ fees. The
prevailing party in the arbitration, or any court proceeding, shall be entitled
to its reasonable attorney’s fees and expenses from the non-prevailing party.

Section 16.    USA Patriot Act Notification.
The following notification is provided to the Company pursuant to Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money-laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Company: When the Company opens an account, if the Company is an individual,
the Trustee will ask for Company’s name, taxpayer identification number,
residential address, date of birth, and other information that will allow the
Trustee to identify Company and, if the Company is not an individual, the
Trustee will ask for the Company’s name, taxpayer identification number,
business address, and other information that will allow the Trustee to identify
Company. The Trustee may also ask, if the Company is an individual, to see
Company’s driver’s license or other identifying documents, and, if Company is
not an individual, to see the Company’s legal organizational documents or other
identifying documents,

Section 17.    Taxes; Other Matters.
The Trustee shall have no duty or responsibility not expressly set forth in this
Trust Agreement. By way of example, but without limiting the matters subject to
the foregoing sentence, Trustee shall have no responsibility with respect to the
administration or interpretation of the Plan, payment of Plan benefits other
than from the assets of the Trust, the calculation of tax to be withheld,
reported and/or paid to taxing authorities and (if applicable pursuant to the
fee schedule) withholding, remitting, or reporting to taxing authorities of
taxes other than from payments made with Trust assets to Plan participants and
other than as directed by Company, maintaining participant records with respect
to the Plan, or making or handling any tax payments or preparing or making any
tax filings except those required by applicable law to be made by the Trustee as
a result of its service hereunder.




DB2/ 38197208.1         20 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------





Section 18.    Data.
Notwithstanding anything in this Agreement to the contrary, aggregated and/or
statistical data shall not be considered Company Information hereunder provided
that any such data does not specifically identify any of the Company’s
confidential information. The Company hereby authorizes Trustee to share the
Company’s data, Personal Information and confidential information among
Trustee’s related companies solely for the purpose of performing services under
this Agreement, so long as the same protective provisions are followed by every
entity to which disclosure is made.

Section 19.    Confidentiality.

(a)Definitions. In connection with this Agreement, information will be exchanged
between Trustee and the Company. Trustee shall provide information that may
include, without limitation, confidential information relating to the Trustee’s
products, trade secrets, strategic information, information about systems and
procedures, confidential reports, the Company information, vendor and other
third party information, financial information including cost and pricing, sales
strategies, computer software and tapes, programs, source and object codes, and
other information that is provided under circumstances reasonably indicating it
is confidential (collectively, the “Trustee Information”), and the Company shall
provide information required for the Company to use the services received or to
be received, including the Company information, which may include Personal
Information (defined below), to be processed in connection with the services,
and other information that is provided under circumstances reasonably indicating
it is confidential (the “Company Information”) (the Trustee Information and the
Company Information collectively referred to herein as the “Information”).
Personal Information that is exchanged shall also be deemed Information
hereunder. “Personal Information” means personal information about an
identifiable individual including, without limitation, name, address, contact
information, age, gender, income, marital status, finances, health, employment,
social security number and trading activity or history. Personal Information
shall not include the name, title or business address or business telephone
number of an employee of an organization in relation to such individual’s
capacity as an employee of an organization. The Information of each party shall
remain the exclusive property of such party.

(b)Obligations. The receiver of Information (the “Receiver”) shall keep any
Information provided by the other party (the “Provider”) strictly confidential
and shall not, without the Provider’s prior written consent, disclose such
Information in any manner whatsoever, in whole or in part, and shall not
duplicate, copy or reproduce such Information, including, without limitation, by
means of photocopying or transcribing of voice recording, except in accordance
with the terms of this Agreement. The Receiver shall only use the Information as
reasonably required to carry out the purposes of this Agreement.

(c)Disclosure Generally. Trustee and the Company agree that the Information
shall be disclosed by the Receiver only to: (i) the employees, agents and
consultants of the Company and the Designated Representative in connection with




DB2/ 38197208.1         21 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




Receiver’s performance or use of the services, as applicable, and (ii) auditors,
counsel, and other representatives of the Company and Designated Representative
for the purpose of providing assistance to the Receiver in the ordinary course
of Receiver’s performance or use of the services, as applicable. Each party will
take reasonable steps to prevent a breach of its obligations by any employee or
third party.

(d)Compelled Disclosure. If the Receiver or anyone to whom the Receiver
transmits the Information pursuant to this Agreement becomes legally compelled
to disclose any of the Information, then the Receiver will provide the Provider
with prompt notice before such Information is disclosed (or, in the case of a
disclosure by someone to whom the Receiver transmitted the Information, as soon
as the Receiver becomes aware of the compelled disclosure), if not legally
prohibited from doing so, so that the Provider may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Agreement. If such protective order or other remedy is not obtained, then the
Receiver will furnish only that portion of the Information which the Receiver is
advised by reasonable written opinion of counsel is legally required and will
exercise its reasonable efforts to assist the Provider in obtaining a protective
order or other reliable assurance that confidential treatment will be accorded
to the Information that is disclosed.

(e)Exceptions. Except with respect to Personal Information, nothing contained
herein shall in any way restrict or impair either party’s right to use, disclose
or otherwise deal with:
(1)Information which at the time of its disclosure is publicly available, by
publication or otherwise, or which the Provider publicly discloses either prior
to or subsequent to its disclosure to the Receiver;
(2)Information which the Receiver can show was in the possession of the
Receiver, or its parent, subsidiary or affiliated company, at the time of
disclosure and which was not acquired, directly or indirectly, under any
obligation of confidentiality to the Provider; or
(3)Information which is independently acquired or developed by the Receiver
without violation of its obligations hereunder.
In addition, each employee of the Receiver shall be free to use for any purpose,
upon completion of the services rendered under this Agreement, any general
knowledge, skill or expertise that (i) is acquired by such employee in
performance of those services, (ii) remains part of the general knowledge of
such employee after access to the tangible embodiment of the Provider’s
Information, (iii) does not contain or include any such Information, and (iv) is
not otherwise specific to the Provider.

(f)Return or Destroy. Upon the termination of this Agreement for any reason and
following the complete transfer of assets and records to any successor Trustee
or to the Company, and subject to the record retention provision of Section
22(e), the parties shall return to each other, or destroy, any and all copies of
Information of the other




DB2/ 38197208.1         22 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




that are in their possession relating to the terminated Agreement, except for
any copies reasonably required to maintain such party’s customary archives or
computer back-up procedures, and as otherwise required by applicable law, rule
or regulation. Notwithstanding the foregoing, Trustee shall have the right to
keep one copy of this Agreement as may be reasonably required to evidence the
fact that it has provided the services to the Company. In the event that Company
requires Trustee to return any Plan Information, Company shall pay Trustee (at
the rates set forth in the applicable Schedule, or, if no such rates are set
forth, at Trustee’s then current charges) for Trustee’s actual time spent and
incidental expenses actually incurred in connection with such return if such
time and expenses are extraordinary.

Section 20.    Nonpublic Personal Information.

(a)Obligations. Trustee shall not disclose or use any nonpublic Personal
Information of the Company’s employees except to the extent reasonably required
to carry out its obligations under this Agreement or as otherwise directed by
the Company. In connection with each party’s use or provision of the rendered
services, as applicable, each party shall comply with any applicable law, rule
or regulation of any jurisdiction applicable to such party relating to the
disclosure or use of Personal Information (including, without limitation, with
respect to the Company and its Affiliates and their employees, Title V of the
Gramm-Leach-Bliley Act of 1999 or any successor federal statute, and the rules
and regulations thereunder, as the same may be amended or supplemented from time
to time).

(b)Security Measures. Trustee shall (i) implement and maintain commercially
reasonable measures to protect the security, confidentiality and integrity of
nonpublic Personal Information of the Company’s employees against anticipated
threats, unauthorized disclosure or use, and improper disposal, and (ii) provide
the Company with information regarding such security measures upon the
reasonable request of the Company.

(c)Security Breaches. Each party shall promptly provide the other party with
notice of (i) any disclosure, access to or use of any Personal Information in
breach of this Agreement and (ii) any unauthorized intrusion into systems
containing the Company’s Personal Information,

Section 21.    Equitable Relief. A breach of any provision of this Agreement may
cause the parties irreparable injury and damage and therefore may be enjoined
through injunctive proceedings, in addition to any other rights or remedies
which may be available to such party, at law or in equity. Any proceeding to
seek relief shall be brought in a federal or state court of competent
jurisdiction in Denver, Colorado.

Section 22.    Administrative Provisions.

(a)Notices. The address of the Company shall be as set forth in this Agreement,
but may be changed by providing written notice to the Trustee sent by certified




DB2/ 38197208.1         23 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




mail, return receipt requested. Any notice required under this Trust may be
waived in writing by the person or party entitled to the notice.

(b)Proxies. Proxy voting rights with respect to Trust assets will be exercised
by the Company.

(c)Securities Laws. The Company acknowledges that it is solely responsible for
ensuring compliance with any and all applicable federal and state securities
laws and covenants that it has made all filings required under any and all
applicable federal and state securities laws.

(d)Compliance. The Company agrees that the Trustee may execute, as trustee, any
declarations or certificates pertaining to the Trust that may be required under
any tax law(s) or governmental regulation(s) now or hereafter without prior
approval of the Company.

(e)Record Retention. The Trustee will retain its records relating to the Trust
as long as necessary for the proper administration of the Plan and Trust and at
least for any period required by applicable law. Writing, photostatting,
photographing, micro-filming, magnetic media, mechanical or electrical
recording, or other forms of data retention will be acceptable means of record
retention.

(f)Waiver of Jury Trial. The parties voluntarily, knowingly and irrevocably
waive any right to have a jury participate in resolving any dispute between the
Company and the Trustee arising out of or in any way related to this Agreement.

(g)Limitation on Claims. No claim may be made by either party for any lost
profits or any special, indirect or consequential damages in respect of any
breach or wrongful conduct in any way related to this Agreement.

(h)Evidence. Evidence required of anyone under the Trust may be by certificate,
affidavit, document, facsimile, E-mail or other form which the person acting in
reliance thereon considers to be pertinent and reliable, and to be signed, made,
or presented by the proper party.

Section 23.    Miscellaneous Provisions.

(a)Performance by Trustee, its Agents or Affiliates. The Company acknowledges
and authorizes that the services to be provided under this Agreement shall be
provided by the Trustee, its agents or affiliates, and that certain of such
services may be provided pursuant to one or more other contractual agreements or
relationships, provided Trustee shall be responsible for compliance of such
agents and affiliates with the privacy, confidentiality and security provisions
of this Agreement.




DB2/ 38197208.1         24 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------





(b)Entire Agreement. This Agreement, together with the Appendices attached
hereto, which are incorporated by reference herein, contains all of the terms
agreed upon between the parties with respect to the subject matter hereof.

(c)Waiver. No waiver by either party of any failure or refusal to comply with an
obligation hereunder shall be deemed a waiver of any other obligation hereunder
or subsequent failure or refusal to comply with any other obligation hereunder.

(d)Counterparts. This Agreement shall be executed in any number of counterparts,
each one of which shall be deemed to be the original although the others shall
not be produced.

(e)Successors and Assigns. The stipulations in this Agreement shall inure to the
benefit of, and shall bind, the successors and assigns of the respective
parties.

(f)Severability. Any provision of this Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

Section 24.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Colorado.

Section 25.    Effective Date. The effective date of this Agreement shall be the
date first set forth above on Page 1.












DB2/ 38197208.1         25 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Trustee have executed this Agreement, as of
the date first written above.
Agreed to By:


TRUSTEE:
MATRIX TRUST COMPANY
 
 
BY:
/s/ Stefanie Armijo
 
 
NAME:
Stefanie Armijo
 
 
TITLE:
VP
 
 
 
 
COMPANY:
CONNECTICUT WATER SERVICE, INC.
 
 
BY:
/s/ Kristen A. Johnson
 
 
NAME:
Kristen A. Johnson
 
 
TITLE:
VP, Human Resources and Corporate Secretary
 
 





DB2/ 38197208.1         26 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




APPENDIX A

PLAN(S)
List all Plans adopted and maintained by the Company for which assets are held
in this Trust:
2017 Connecticut Water Company Deferred Compensation Plan










DB2/ 38197208.1         27 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------




APPENDIX B
Operational Guidelines
Capitalized terms used but not otherwise defined have the meanings given to such
terms in the Agreement.
INSTRUCTIONS
The Trustee must receive instructions from an Instructing Party, as defined
below, for each purchase, sale acquisition and disposition. The Trustee reserves
the right not to effect any transaction unless given sufficient time and
information to review and process the transaction. All purchases, sales,
acquisitions and dispositions of assets must be made in accordance with terms of
the Agreement, the Plan and Applicable Law.
LIQUIDITY
Sufficient liquidity must be maintained in accounts to meet foreseeable
obligations of the Trust. The Trustee specifically reserves the right (a) not to
follow any instruction that it reasonably believes would result in insufficient
liquidity (b) not to make any disbursement unless the Investment Manager, Plan
Administrator or other Authorized Person (the “Instructing Party”) has provided
instruction as to the assets to be converted to cash for the purposes of making
such payment, and (c) to sell securities from the Trust to recover any funds
advanced for any trades not settled immediately upon placement.
TRUST ASSETS
Acceptable Assets
Assets are considered to be acceptable assets depending upon the Trustee’s
ability to support and administer the asset, the Trustee’s proposed
responsibilities with respect to such assets, the type of account, the
availability of the asset to be acquired through the Trustee or an affiliate
(approved for this purpose by the Trustee) and other factors. The Instructing
Party should consult with the Trustee prior to the acquisition of any asset to
determine acceptability of such asset. The following types of assets are
generally acceptable:
(1)
Cash.

(2)
Publicly traded stock listed on a U.S. stock exchange or regularly quoted
over-the-counter.

(3)
Publicly traded bonds listed on a U.S. bond exchange or regularly quoted
over-the-counter.

(4)
Mutual funds that are NSCC and DCC&S eligible.

(5)
Registered limited partnership interests, REITs and similar investments listed
on a U.S. stock exchange or regularly quoted over-the-counter.

(6)
Commercial paper, bankers’ acceptances eligible for rediscounting at the Federal
Reserve, repurchase and reverse repurchase agreements and other “money market”
instruments for which trading and custodial facilities are readily available.

(7)
U.S. Government and U.S. Government Agency issues.





DB2/ 38197208.1         28 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------



(8)
Municipal securities whose bid and ask values are readily available.

(9)
Federally insured savings accounts, certificates of deposit and bank investment
contracts. The Instructing Party is responsible for determining federal
insurance coverage and limits and for diversifying account assets in accordance
with those limits.

(10)
American Depository Receipts, Eurobonds, and similar instruments listed on a
U.S. exchange or regularly quoted domestically over-the-counter for which
trading and custodial facilities are readily available.

(11)
Life insurance, annuities, and guaranteed investment contracts issued by
insurance companies licensed to do business in one or more states in the U.S.
The Instructing Party is responsible for determining the safety of such
investments and the economic viability of the underwriter and for diversifying
account assets accordingly.



In certain circumstances a particular asset which otherwise may be considered an
acceptable asset may be determined by the Trustee to be unacceptable or
conditionally acceptable.
Unacceptable Assets
Trustee generally cannot acquire or hold the following assets:
(1)
Tangible personal property (e.g., precious metals, gems, works of art, coins,
furniture and other household items, motor vehicles, etc.).

(2)
Foreign currency and bank accounts.

(3)
Short sales.

(4)
Commodity futures and forward contracts.

(5)
Oil, gas and mineral interests.

(6)
Intangible personal property (e.g., patents and rights).

(7)
Unsecured loans.

(8)
Interests in real property.

(9)
Loans secured by first deeds of trust.

(10)
Other secured loans.



Conditionally Acceptable Assets
The Trustee may, but shall not be obligated, to acquire or continue to hold any
of the assets listed below:
(1)
General partnerships.

(2)
Unregistered limited partnerships.

(3)
Other unregistered securities, closely held stock and other securities for which
there is no readily available market, except for qualifying Employer securities.

(4)
The securities of the broker/dealer’s corporate entity or its affiliates and
subsidiaries. These securities may be subject to legal and regulatory





DB2/ 38197208.1         29 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------



prohibitions or restrictions. In any event, no Trust may acquire and hold
securities of the broker/dealer’s corporate entity unless specifically
authorized by the underlying Trust agreement.
(5)
Foreign securities for which trading and custodial facilities are readily
available.

(6)
Options.

(7)
Securities of the Employer.

(8)
Any other asset not listed under “Acceptable Assets” or “Unacceptable Assets”
above.



The acquisition and continued retention of the foregoing assets is subject to
providing the Trustee with the cost basis, if any, of any such assets and with a
valuation of the assets on at least an annual basis. The Trustee, in its sole
discretion, may impose other conditions to acquire or hold such assets,
including imposing additional fees.
PROXIES AND OTHER SHAREHOLDER ACTION
Calls, Conversions, Expirations, Tenders, etc.
The Instructing Party must monitor and determine the existence of and initiate
all actions necessary or appropriate in connection with calls, conversions,
tenders, and similar events or transactions relating to Trust assets. The
Trustee will pass on to the Instructing Party any information it receives
regarding such actions.
Proxies
The Instructing Party is responsible for voting proxies and exercising other
shareholder rights with respect to securities under the Instructing Party’s
investment authority, and the Trustee shall not vote proxies and exercise other
shareholder rights with respect to any securities held by the Trust, Including
Employer Securities, unless the Trustee agrees to undertake such responsibility
under a separate written agreement or as otherwise explicitly provided for in
the Trust Agreement. The Instructing Party shall provide the Trustee with
instructions as to where to deliver any proxies it receives and the Trustee will
use commercially reasonable efforts to deliver proxies in a timely manner to
such party. The Trustee is not responsible for ascertaining whether, or how, the
proxies were subsequently voted or disposed of and shall bear no liability for
the actions or inactions relating to voting of proxies by the Plan
Administrator, Employer, “named fiduciary” of the Plan, or an Investment
Manager. The Plan Administrator is exclusively responsible for reviewing whether
the provisions of the Trust Agreement and these Operational Guidelines for the
voting of securities and the exercise of other shareholder rights are consistent
with the requirements of the Plan documents and Applicable Law.
Employer Securities
If the Trust consists of Employer Securities that are not traded on a
recognizable market, or the information necessary to ascertain the fair market
value is not readily available, the Plan Administrator shall provide to the
Trustee the value of such securities for all purposes under the Plan and the
Agreement, and the Trustee shall be entitled to rely upon the value




DB2/ 38197208.1         30 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------



of such Employer Securities provided by the Plan Administrator. If the Plan
Administrator fails or refuses to instruct the Trustee on the value of such
Employer Securities, the Trustee, in its sole discretion, may engage an
independent appraiser to determine the fair market value of such Employer
Security and shall be entitled to rely upon the value placed upon such Employer
Security by the independent appraiser. Any expenses with respect to such
appraisal shall be a charge against the Trust and may be paid from the Trust as
provided in the Agreement.
The Plan Administrator is responsible for providing specific instructions to the
Trustee regarding any acquisition limits applicable to Employer Securities as
required by the Plan or Applicable Law.
Employer Securities may be accepted only if the Employer and Plan Administrator
provide the Trustee with all instructions, representations, and assurances and
other information that the Trustee may in its sole discretion require from time
to time for the proper administration of Employer Securities in the Trust. The
Plan Administrator is responsible for providing specific instructions to the
Trustee regarding any acquisition limits applicable to Employer Securities as
required by the Plan or Applicable Law. The Employer and Plan Administrator, and
not the Trustee, shall be responsible to insure that the Employer Securities are
acquired and held under the Plan solely in accordance with all applicable
federal and state securities laws and regulations thereunder and law and
regulation governing the acquisition and holding of employer securities by plans
under ERISA, as applicable.
Charges
Certain securities may impose charges and penalties on the sale and/or
redemption of such security, including, without limitation, sales load,
redemption, exchange, account, distribution, administrative and other charges.
The Trustee is not responsible for notifying the Employer, any Instructing Party
or any other party of the existence, potential or imposition of any such charges
or penalties or to negotiate or attempt to negotiate the reduction, waiver,
rebate or reimbursement of any such charges or penalties; nor shall the Trustee
have any liability or responsibility for any such charges or penalties of any
kind or nature, whether current, deferred or contingent, that are charged or
imposed pursuant to the terms of any securities purchased, held, sold or
redeemed in the Trust, and all such charges and penalties shall bp borne by the
Trust unless otherwise provided for.
UNITIZATIONS
In General
The Trustee may provide unitization services for Employer Securities or for
other assets, if agreed by the Trustee in a separate written agreement with the
Plan Administrator. Unitization services are not an investment product, but
rather an administrative recordkeeping service that the Trustee provides for the
convenience of the Plan and participants on request, and no person (including
the Employer or Plan Administrator) may hold out, market or otherwise indicate
that the unitization service is an investment product whose shares may be
offered to retirement plans and their participants. The Plan




DB2/ 38197208.1         31 Matrix CT Water Grantor Trust – CO 041917

--------------------------------------------------------------------------------



Administrator shall provide the Trustee for approval a copy of any materials to
be used by or on behalf of a Plan which refer to the unitization services before
their distribution or use.
Unitization services are available only if the account to be unitized consists
of assets eligible for daily valuation under the Trustee’s procedures, as
determined by the Trustee. In order for the Plan to receive unitization
services, the Plan Administrator is required to provide the Trustee with all
instructions, representations, and assurances and other information that the
Trustee may in its sole discretion require from time to time for the proper
administration of Employer Securities in the Trustee. Such instructions shall
include without limitation, instructions with respect to maintaining a cash
component adequate to address anticipated distribution activity, the investment
of the cash component, instructions for placing and settling transactions for
the unitized account, valuation instructions, and accrual of fees and expenses.
Pricing
The Trustee will obtain pricing information from sources believed to be
reliable, but the Trustee shall not be responsible or liable for the accuracy,
completeness, timeliness or correct sequencing of any pricing information
received or for any decision made or action taken in reliance upon such
information. The Trustee makes no warranty of merchantability, warranty of
fitness for a particular purpose, or other warranty of any kind, express or
implied, regarding the pricing information received or transmitted by the
Trustee. If the Plan Administrator does not, within ninety (90) days of
receiving a unitization statement, notify the Trustee of any objection to the
valuation, the unitization shall be deemed final and the Trustee will have no
obligation to correct or reimburse the net asset value (NAV).
NAV Correction Procedures
The Trustee will apply its customary standards and procedures for NAV
corrections, a copy of which may be provided upon request.
Expenses
Plan expenses can be charged directly to the unitized account. The Plan
Administrator must instruct the Trustee as to any specific fees and expenses to
be accrued in the unitized account and the rates at which such fees and expenses
should be accrued. The Trustee requires five (5) business days advance notice of
any adjustment or termination to fee accruals. The Plan Administrator is
responsible for notifying the Trustee when money comes in or out of the unitized
account and if, as a result of any such money movement, the fee accruals should
be adjusted. From time to time, fee accruals may go negative. On a periodic
basis, Trustee will provide to the Plan Administrator a written account of the
fee accrual(s) for review. The Plan Administrator or Instructing Party is
responsible for reviewing such account and for promptly advising Trustee of any
necessary adjustments.








DB2/ 38197208.1         32 Matrix CT Water Grantor Trust – CO 041917